UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedMarch 31, 2011 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value 13,587,983 shares as of May 10, 2011. Form 10-Q March 31, 2011 Page 2 INDEX PART I Financial Information Page No. Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2011and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 PART II Other Information Item 1 Legal Proceedings 16 Item 6 Exhibits 16 Signatures 17 Form 10-Q March 31, 2011 Page 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Recoverable income taxes - Inventories Other current assets Total current assets Property and equipment: Leasehold improvements Equipment at customers Machinery and equipment Accumulated depreciation and amortization ) ) Property and equipment, net Intangible and other assets, net Total assets $ $ See accompanying notes. Form 10-Q March 31, 2011 Page 4 CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) Liabilities and Stockholders’ Equity March 31, December 31, Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred gain on sale and leaseback of property Income taxes payable Total liabilities Commitments and Contingencies Stockholders' equity: Preferred stock, $.001 par value per share, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.004 par value per share, 40,000,000 shares authorized, 13,633,883 and 13,575,401 shares issued at March 31, 2011 and December 31, 2010, respectively, including shares held in treasury Common stock held in treasury, at cost - 86,000 shares ) ) Additional paid-in capital Retained earnings ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. Form 10-Q March 31, 2011 Page 5 CAS Medical Systems, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Operating (loss) income ) Other (income) expense, net ) (Loss) income from continuing operations before income taxes ) Income tax (benefit) expense ) (Loss) income from continuing operations ) Income from discontinued operations, net of income taxes Net (loss) income: $ ) $ (Loss) income per common share from continuing operations - Basic $ ) $ Diluted $ ) $ Income per common share from discontinued operations - Basic $ $ Diluted $ $ Net (loss) income per common share – Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes. Form 10-Q March 31, 2011 Page 6 CAS Medical Systems, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Cash flow from operating activities Net (loss) income $ ) $ Less income from discontinued operations (Loss) income from continuing operations ) Adjustments to reconcile net (loss) incomefrom continuing operations to net cash (used in) provided by operating activities Depreciation and amortization Stock compensation Amortization of gain on sale and leaseback ) ) Deferred income taxes ) — Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable and accrued expenses ) Income taxes payable Net cash (used in) provided by operating activities of continuing operations ) INVESTING ACTIVITIES: Expenditures for property and equipment ) ) Purchase of intangible assets ) ) Net cash used by investing activities of continuing operations ) ) FINANCING ACTIVITIES: Repayments of notes payable — ) Repayments under line-of-credit — ) Repayments of long term debt — ) Deferred financing costs — ) Proceeds from issuance of common stock Net cash provided by (used in) financing activities of continuing operations ) Net cash usedin continuing operations ) ) Cash flows from discontinued operations Cash provided by operating activities of discontinued operations Net cash provided by discontinued operations Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for interest $
